DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 1/26/2022.  The amendment and remarks, page 7, filed therein has overcome the rejection of independent claim 1 under 35 U.S.C 102(a)(1) by Jacobsen et al.  Therefore, the rejection of the claims have been withdrawn.
	Claims 1-2, 5-6, 11-15, 17, 21-23, 25, 46-55 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including: an interventional device comprising an elongated member has a plurality of fenestrations extending through a wall; wherein at least a portion of a non-helical and non-linear pattern includes an imperfect ramp pattern such that no set of three successive segments or beam pairs within the imperfect ramp pattern are spaced according to the same rotational offset, and wherein the imperfect ramp pattern includes an imperfect rotational offset from one beam pair to the next, the imperfect rotational offset being equal to a constant value plus or minus a variable modifying value.
Claim 46 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an interventional device comprising an elongated member has a plurality of fenestrations extending through a wall; wherein the beams are arranged along a length of the elongated member to form a non- helical and non-linear pattern, and
wherein at least a portion of the non-helical and non-linear pattern includes a sawtooth pattern that includes a rotational offset that periodically reverses direction such that no section wraps around the entire circumference of the elongated member before reversing direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771